         Entered on Docket November 6, 2019

                                                         Below is the Order of the Court.
1

2                                                        _____________________
                                                         Mary Jo Heston
3                                                        U.S. Bankruptcy Judge
                                                         (Dated as of Entered on Docket date above)
4

5

6
     ________________________________________________________________
7

8

9

10                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                   THE WESTERN DISTRICT OF WASHINGTON AT TACOMA
11
     In Re:                                        )      Chapter 13 Case No. 19-42930-BDL
12                                                 )
     ARTHUR HOWARD WOODS, JR.                      )
13                                                 )      ORDER DISMISSING CASE
                                                   )      AND BARRING DEBTOR FROM
14                                                 )      RE-FILING BANKRUPTCY FOR
                                                   )      180 DAYS
15
                            Debtor.                )
16
              THIS MATTER having come before the Court upon the Chapter 13 Trustee’s motion to
17
     dismiss debtor’s case and bar re-filing bankruptcy for 180 days, proper notice having been
18
     given, and the Court having examined the files and records herein, having heard any argument
19
     of debtor and/or counsel, and being otherwise fully advised, now, therefore, it is hereby
20
              ORDERED that the above-captioned Chapter 13 case is dismissed and the above-named
21

22
     debtor is hereby barred from re-filing for bankruptcy relief under this chapter of the Bankruptcy

23   Code for a period of 180 days from the date of the entry of this Order. It is further

24                                                                                        Michael G. Malaier
                                                                                  Chapter 13 Standing Trustee
25                                                                                    2122 Commerce Street
                                                                                         Tacoma, WA 98402
                                                                                              (253) 572-6600
     Order Dismissing Case and Barring
     Re-Filing Bankruptcy for 180 Days - Page 1
1           ORDERED that upon dismissal or conversion, any refund shall be payable to the debtor
2
     and may be forwarded to the debtor though the attorney’s office, if any, per 11 U.S.C.
3
     349(b)(3). It is further
4
            ORDERED that any funds being held by the Trustee shall be applied to the filing fee,
5
     with any remaining balance returned to the debtor.
6
                                  / / /End of Order/ / /
7

8
     Presented by:
9

10
     /s/ Matthew J.P. Johnson
11   Matthew J.P. Johnson, WSBA #40476 for
     Michael G. Malaier, Chapter 13 Standing Trustee
12

13

14

15

16

17

18

19

20

21

22

23

24                                                                               Michael G. Malaier
                                                                         Chapter 13 Standing Trustee
25                                                                           2122 Commerce Street
                                                                                Tacoma, WA 98402
                                                                                     (253) 572-6600
     Order Dismissing Case and Barring
     Re-Filing Bankruptcy for 180 Days - Page 2
